Case 2:17-cv-06953-SJF-AKT Document 83-3 Filed 07/26/19 Page 1 of 2 PageID #: 698




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


    MICHAEL GUTIERREZ and STEPHANIE
    CRUZ,

                                   Plaintiffs,               Case No. 2:17-cv-6953 (SJF) (AKT)

                   v.                                        CERTIFICATE OF SERVICE

    EAST HILLS CHRSYLER-PLYMOUTH, INC.;
    CCAP AUTO LEASE, LTD.; SANTANDER
    CONSUMER USA INC. d/b/a CHRYSLER
    CAPITAL; REAL LEASE AUTO LEASING &
    SALES INC.; PLATINUM AUTO LEASING &
    SALES INC f/k/a KJM AUTO SALES INC.; and
    DOMINICK CRUZ,

                                   Defendants.



           I hereby certify that on July 26, 2019, I electronically filed the foregoing Motion for
   Default Judgment as to Liability Pursuant to Fed. R. Civ. P. 55(b) and Application for In-
   Person Inquest, and all supporting documents and exhibits thereto, with the Clerk of the District
   Court, Eastern District of New York, using its CM/ECF system, which in turn then
   electronically notified all CM/ECF participants in this case.

          I further certify that I have on this date served a copy of the foregoing Motion for
   Default Judgment as to Liability Pursuant to Fed. R. Civ. P. 55(b) and Application for In-
   Person Inquest, and all supporting documents and exhibits thereto, by causing a true and correct
   copy of the same to be deposited in a postpaid envelope with the United States Postal Service
   addressed to the following parties unable to receive electronic notice:

                          REAL LEASE AUTO LEASING & SALES, INC.
                          61-02 69TH ST.
                          MIDDLE VILLAGE, NY 11379

                          DOMINICK [CRUZ] MARTINEZ and
                          C/o PLATINUM AUTO LEASING & SALES INC
                          65-60 MYRTLE AVENUE
                          GLENDALE, NY 11385

                          PLATINUM AUTO LEASING & SALES INC
                          65-60 MYRTLE AVENUE
                          GLENDALE, NY 11385
Case 2:17-cv-06953-SJF-AKT Document 83-3 Filed 07/26/19 Page 2 of 2 PageID #: 699




                                            /s/ Evan S. Rothfarb
                                            Evan S. Rothfarb
                                            SCHLANGER LAW GROUP, LLP
                                            9 East 40th Street, Suite 1300
                                            New York, NY 10016
                                            Tel: (212) 500-6114
                                            Fax: (646) 612-7996
                                            erothfarb@consumerprotection.net
                                            Attorneys for Plaintiffs




                                       2
